9



        OFFICE   OF THE ATTORNEY GENERAL           OF TEXAS
                           AUSTIN




Texas Unemployment Compensation       CoMnie8lon
Brown Building
Austin 19, Taxas

Attention:   IEr. Tom Bullook    Hyder
Dear Sir:                       Opinion MO. O-7404




                                                   nd related   ;uestions.
                                             quested ths opinion   of
this departme                                     ire to the Texas
Unemployment                                      latering an enploy-
merit sertloe                                  anoe with sereral
                                             s stated In your letter,
                                             naotment returning  to
                                              by the atates to the
                                     , 1942, and that as a prersquls-
                                      of this department on the fob


                      the Texas Uncunplo~ent Compensation
                     asa8 Unamplogment Corrlpensatlon Cam-
                   authority to submit a plan and admlnis-
                   mplopent   Senloa  in looordanoe with
                   une 6, 1933 (48 STAT 113) aa amended?
                                                                                 i0

Texas Unemployment Compensation        Cortission,    Pace 2



           “2.   Does the Texas Unemployment COL ensation
      Aot give  the Texas Unenployment Compensat s on Com-
      alsrlon  the authority to s&nit   s plan and adinlnls-
      ter a State Employment Se~ioe   whloh would ocxnply
      with the requirements  of the Servloemen~s Readjust-
      rnent Act of 1944, as amended?

            “3.   Does the Texas Unemployment Compensation
      Aot give   the Texae Unemployment Compensation Can-
      mission the authority    to operate a State Rmployment
      Service  as oontemplated   in the Labor-Federal Seourity
      Appropriation   Bill,  19477

             The Congress of the United States oreeted a UnSted
States    Employment Eervioe in order et.0 proluote and develop a
national    systan of employment offioes         for men, women, and
ju#dors who are legally         qualified    to enge8e in gainrul oocu-
pations,. to maintain a veterans’ servioe to’ be devoted to
scouring employment ror veterans,            to maintain a rarsi plaoement
service,    to maintain a public employment senior ior the Dis-
triot    of Columbia,    and, in the manner provided in seotions
490, 49d, 49e--49k of this title,            to essist   in establiahlng
and maintaining systems of pub110 e;lploymcnt ofrioeo               in the
several Staten 6r.d the political          subdivisions    thereof   in wiaioh
there shall be loo&ted a veterans’ amploynent service.                  The
bureau shall also assist         in ooordinating      the Rub110 employ-
ment offioes     throughout the oountry.and         in iaoreasing     their
usefulness     by developing     and prescribing     minimum standards Or
effiolenoy,     assistin&     them in meeting problems peoullar         to
their looallties,       promoting uniformity       in their administrative
and statlstloal      prooedure,     furnishing   and publishing     Intom-
tlon as to opportunities         for emploJrment and other Information
of value in the operation         of the system, and maintaining          a
system ror olearing        labor between the eeveral States.”          29 USCA
49b (48 STAT 114).
          The primary purpose of establishing       suah a bureau
was to organize and put into erreot a mr0M          system 0r em-
ployment men-iae throughout the United States.        This service
was to be operated by the various     states with assistanoe,
finanoial  and otherwise, frcsn the federal    government.    In order
to obtain this asnistanoe   or benefit    as it is oalled in :he
Act, each state was required through its 1OSlslatUre to aooept
                                                                          11


Texas Unemployment Compensation       Commission,   Page 3


thr provisions  and oonditlons   or this Ao t and laoh state was
to deslgmte  the stats agenoy to oooperatr with ths Unltod
3tates B@oyxent    Sonloo.     Purthermore saoh #tat@ wa8 m-
quirod to submit a plan In oonnootion with r@Osltllrg this
as8lstsnoe.
           ‘Pbo 8tato    of Tssas rooepted   them   prwl8lons       and
oondltions    sontalnsd In Cs STAT ll3 In 1936 by an aot oodi-
fled by Vernon’s as Art1018 5221bw10.     88 quote iruii a part
thereof    as folluwsr
              *Texas State Xmployme.;t Servloe,   as provided
      ror under A& 0r thr ?ortprourth        Lsglslaturs,
      Regular Session,     Chepter 236, page 552 is hereby
      transferred    to the Commission as a division       there-
      or.     The Conmission,  through suoh dltislon,      ahall
      establish    and maintain rree pub110 employment
      oifloss    in suoh number and in rush plaoes as may
      be neoessary    tor tha DroDer administration       of this
      Aot, and r0i DUmOSOSv OrekrOminp:         suoh duties as
      are w’ithl   th    purvl     r the Aot or COnRr 888 en-
      titled   ’Ai A$    to srZod8   ror the establlahment  0r
      a national   smDloyment system and for OooDeration
      with the Stat68   in the prmotlon   of suoh systam and
      ror other purposes,’   approved June 6 1933, (48 Stat.
      113; u. 8. c., Title 29, Seotion 49 fo)),     as mended.
      It ihall bs the’duty   of-the  Cos&ulsslon to oooperate
      with any oiiloial   or sgenay or the United States
      having powers or duties under the prorlslons     of the
      raid Aot of Congress,   88 amended, and to do and per-
      fona all things neoessarp to seoure to this State
      the benerlts  of the said aot or Congress, as amended,
      In the prcmotlon     and Pralntenanoe of a systsm ot pub-
      110 mployment orrio88,      The palslons     or the said
      Aot of Congrsss, as amended, sri hereby loospted by
      this State In oonformlty with Seotlon 4 of said Aot,
      and this State will observe and oomply with the rs-
      qulrements thereoi.    The Texas Unamploym nt Compen-
      sation Commission Is hereby designated      and oonstltuted
      the lgenoy of this State ror the purposes of said Aot.
      The ixreotor, other orrloers     and employees ot the
      Texas Stats kployment     Ssnloe   shall bs a pointed    by
      the a&-tisslon   ln aooordanoe with regulat Pon8 pro-
      soribed  by the Dlreotor of the United States Saplop
      ment Senloe.   s (Baphasls added).
Texas Unemployment Co~tipenaution Commlsslon,       i:a.;e 4



              It will
                   be noted from the fOregOin(J that the Texas
Legislature     to the iulleet
                            extent aooepted the provisions     and
oonditlons set forth in the federal  sot and deolgnated    the
Texas Unsmploymsnt Compensation Oc~aisslon as the lgensy to
operate  the employment senioe    in Texas md as the agensy to
oooperate  with the United Ststes   irPploymont Serrioe in every
respeot.   The answer, therefore,   to rour ilrst   question 1s
that the Texas Unemployment Co;.gensation Candssion        oan ad-
minister   an employment senior     in aooordanoe with the provi-
sions of the Aot of June 6, 1933 (48 STAT 113) and oan submit
a plan to the proper federal      agenoy in oonneotlon therewith,
 .
             Sinoe the oreation   of the United States mploymont
3ervioe,   the funotlons   of this bureau here been oonsolidated
at dlfferont     timeo with the duties of various departuentc     of
the federal    goverment.    such funotions   were under the super-
vision of the Cheimian of the Kar kanpower Commission from
septomber, 1942, to Its diccolutlon      in 1946.
             It wcs durin; the tine that the funotiona         of tho
United States .%ployment Yervioe was under the supervlslon             of
t5.u :Yer !‘anpowor Zormlssion t!lat the SonCress of tho United
statea in l;jI+L+enaoted w>mt is PCOWTI       as the Sorvice-en*s
2809 justnent   Act.   (29 u;;:.l ~;cc. 693).    The ozploy~ect    service
feature of this .:,ct yia3 ed~::iristcred     by e board ecoistic&    the
United :‘tates &plogwsnt      : crvice.   The   dutiao ossigacd    umcr
this Act oorrespondad with thoce of the *\ot of Juno 6, 1933,
with tho exoqtiorls     that it pertained particularly        to vetorans,
 (29 USCA Sec. 695a).     In other words, the fumti0n.e        of the
United States %ploynent       Service wae broadened so as to deal
specirloally    with veterans.
            Upon the dissolution     of the gar I..anpOwer CO&ission,
th4 functions   of the United States %~plOyment SePvics wee trans-
ferred to the UeEartment of Labor, and it Is through this de-
pertzent   that th.e fedoral   ~overr-snt   is roturnlng  the employment
aervloo to the statas.       Ihe Labor-Fe;<eral Seourity A ~propriation
aill,  1947, whloh provides ror the return of this service         to the
states provides    in part as follows:
              nFor grents
                        to the soreral States (including
      Alaska and Hawaii),  beginning Nov4akb4r 16, 1946,
      in aooordaroe with tha nrorisiohs    of tho Act of June
          1932, as amended (29 U .s. . 49-491) , and ror
                                                                          13


Texas Unemployment Cmpensatlon          &mission,      . age 5



     oarrrlng    into err&       motion 602 or the senior-
      ~en’s Resdjustumnt Aot or 1944, inoludlng,            upon
      the rec,urst or my State, the payment or rental
      tor spaor made avallablr         to suah State in lieu
      o&ran;”     ior much purpose, $42,8??3 125 of whloh
                 shall be available        to the 6nlt:d   States
      ~%np&ment     Servloe   r0r all neoeesary      expenses,    in-
   ’ oludlng personal       sorvloea,    in oonnootlon with the
      operation    0r ~ployment       orrioe ra0iiities    and
      aenioes    in the Artriot        or Coluubla: Z’rovlded,
      That no State shall be rewired           to rake any
  ‘<’ aomowlatlon       as Provided in motion        5 (a) 0r
      said 7rot or June a. 193$ * 05 amended; prior to
         1 1 1946 : Provided further           That notwlth-
      e~aklldg the provisions         of seohon   5 (ai and
      section   6 of the Act or June 6. 1933 as mended,
      the Seorotary     or Labor shall iron t ‘e to time
      certify   to the Seoretary or ‘the Treas?lry ror pay-
      rmnt to ecoh State found to be in oanpllanoe with
      the re~ulrenenta      ot the Aot of June 6, 1933, as
      amended suoh amounts as he deternines             to be neces-
      sary foi the proper and erriolent          admlnistratlon      of
      its pub110 employment orflces.
            Wn Kovenber 15, 19&b, the Secretary         of Labor
      shall transfer.    to the state arrency in eaoh State
      designated   u&r     motion   4 or the Act of Cori~mss
      approved   June 6. ‘1933 as amended as the agenoy to
      administer   the ;itat&lde     eyetea & publio employ-
      nent oftloos    in eooperutlon-with    the-united    Statbe
      mplogment Servioe under said Aot, the operation             of
      State ard looal pub110 employment oifloe         raollltles
      and properties    w!lloh were transrerred    by suoh State
      to the Federal Government in 1942 to pronote the
      national   war errort.    . . .” (tiphas       added).

            It will be noted from. readinS the above r,uotatlon,
with particular      notice to the emphasis supplied,    that the
oondltlons    upon whloh thl; employment service      is to be returned
are prlmrlly     t’.ose sst rorth in the kot of June 6, 1933.       A8
heretofore   mentioned,     the ‘fexas Unemployment Cmpensatlon
                                                                       .   *

Texas Ummployuent       Co:.ipensatlon   Coml:~slon,   sage   6            14


Conmission     has been erpeolally    designated   to oooparate with
the rrderal   government in this reopeot.         Seotlon 602 or the
Ser’vloaen*e   Readjustment Aot of 1944 prwldea          that oertaln
amployeea on the 8tart or the looal unployment senlae             should
wmaa;ly     devote their servloea      to the dutlea preaorlbed      In
          . Thlr IO mroly requiring        the looal amployment zar-
vioe to hava some of its amployaw~ to wzpsolalIza~            In aiding
veteran8.    ‘&Is ita oertainly    not repugnant to any authority
given the Texas Unemployment Qompeneatlon Commlsalon In oper-
ating an omplogmeat rervior.        we have round nothing In thee
rederal aots would prevent the Texas Unemployment Compensation
Oormiaslon iron    subciIttln8   plans and admlnleterlne      an employ-
mant rervloe    in aooordanoe with the provlelons        of the aotu
mentioned in your aeoond and third questions.            Ye therefore
amwer these cuestlona        In the artlrmatlve.
                                            Youra very
                                            Youra very truly
                                                       truly
                                         ATT-7     G3f?XAL
                                                   G3f?XAL OF TSXAS
                                                           OF TSXAS




                                                       Assistant